DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious an optoelectronic sensor for monitoring a sensing field comprising, in addition to the other recited features of the claim, “wherein the diagnostic unit is configured to monitor at least one of a total time of installation and a time of active operation, wherein the processing unit is operable to determine an expected remaining operational life time of the optical unit using at least one of the total time of installation and the time of active operation.”
Regarding claim 11, the prior art fails to disclose or make obvious a method of operating an optoelectronic comprising, in addition to the other recited steps of the claim, “wherein the operational status comprises an expected remaining operational life time of the sensing unit.”
Regarding claim 19, the prior art fails to disclose or make obvious an optoelectronic sensor for monitoring a sensor field comprising, in addition to the other recited features of the claim, “wherein the monitoring unit is operable to monitor at least 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scheiber (Publication No. U.S. 20100127158 A1) discloses an optoelectronic sensor for safeguarding a hazardous area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KEVIN WYATT/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878